DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 3, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steeghs et al. (US 5476532).
As to claims 2, 5 and 16, Steeghs et al. discloses forming iron ore material where the iron ore pellets are formed by using a binder such as clay (bentonite, montmorillonite, etc.) along with an activator such as phosphates (see  col. 2, line 62 – col. 3,line 10). Steeghs et al. further teaches the use of sodium phosphate. Steeghs et al. states the reducible iron material can be pelletized (see col. 2,line 59).
As to claim 13, the smectite clay is mixed with the phosphate. 
As to claim 14, a liquid dispersant is applied to the clay (see examples). 
Claim(s) 3, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 2002/0155955).
As to claims 3 and 18, Kato et al. discloses a composition comprising smectite clay (bentonite) with a dispersant comprising sodium tripolyphosphate (see 0054, 0056) and fiber crop such as kenaf (see 0030 and examples). 
As to claim 19, the dispersant is present in an amount of less than 1% based on the total weight of smectite clay (see Example 3). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-3, 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629)   in view of Steeghs et al. (US 2002/0035188).
As to claims 2 and 3, Dilsky et al. discloses binders used for pelletizing iron ores. Dilsky et al. discloses the use of organic binders as dispersants because they do not increase the silica content and shows adhesion improvement (see page 3, lines 27-33). Dilsky discloses a mineral composition which comprises a binder composition that comprises at least one colloid agent, a synthetic polymer that disperses mineral particles and a mineral ore such as smectites (See examples). The composition is combined with pellet forming particles to form the pellets (see Examples). The treated pellets are used as a binder to form the iron pellets (see examples).
Dilsky et al. fails to teach the dispersant comprises a phosphate salt as required by claim 2 and 3. 
Steeghs et al. discloses a process for agglomerating particulate materials such as iron ore (see abstract). The process comprises treating the surface of the material negative by treating with compounds such as phosphates (see 0015) which can prevent the interference with or deactivation of binders (see 0051). Steeghs et al. discloses the use of sodium phosphate.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dilsky et al. to include in the dispersant the phosphate salt as taught by Steeghs et al. One would have been motivated to do so since both are directed to forming pellets where Steeghs et al. discloses the combination of the phosphate with the organic dispersant  prevents deactivation of the dispersant and prevents interference. 

As to claim 10, the dispersant is provided in an amount that is less than 5 wt% of the total weight (see Examples and Table). 
As to claim 11, Dilsky discloses a reduction of smectite in the pellets from 6 kg/ton to 1 kg/ton which would result in a total silica and alumina to be within the claimed range since applicant states a reduction from 6 kg/ton to 2.2 produces the reduction of silica and alumina (see Example 4 of the disclosure). 
As to claim 12, Dilsky shows the addition of the dispersant material provides an increase in the green strength (see Tables). 
As to claim 16, iron ore pellets are obtained in the process disclosed by Dilsky (see Examples).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) in view of Steeghs et al. (US 2002/0035188) as applied to claim 2 above, further in view of Elazier-Davis et al. (US 5452684).
The teachings of Dilsky et al. and Steeghs et al. as applied to claim 2 are as stated above. 
Dilsky et al. fail to teach the claimed moisture range as required by claim 6. 
Dilsky et al. does state the ore should have sufficient moisture to make it sticky enough to pelletize but not too moist to where it becomes muddy. Dilsky et al. further states the moisture content can be adjusted by adding water. The moisture content is therefore a result effective variable.
Elazier-Davis et al. discloses a method of agglomerating smectite clay. Elazier-Davis et al. states the moisture content is in the range of 20-45 % water (see col. 8,lines 22-24) 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed moisture content through routine experimentation in order to optimize the stickiness of the ore for successful palletization especially since it is known in the art that the moisture content of smectite clay is in the range of 20-45% and there is no evidence in criticality in using the claimed range.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) in view of Steeghs et al. (US 2002/0035188)  as applied to claim 2 above in further view of Lowe et al. (US 5707912).
The teachings of Dilsky et al. and Steeghs et al. as applied to claim 2 are as stated above. 
Dilsky et al. modified by Steeghs et al. fail to teach the clay is treated with the dispersant and soda-ash activation as required by claim 15. 
Lowe et al. discloses treating clay materials that contains expandable silicate layers with a source of magnesium cations and pH adjustment to improve the rheological properties of the slurry (see abstract). Lowe et al. discloses the use of smectite clays (see col. 3, lines 30-34). The clay is treated with dispersant and a pH adjuster such as soda ash (see col. 5 line 1-7).  The combination of the treatment provides improved rheological properties. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dilsky et al. to include the pH adjuster (soda ash) with the dispersant as taught by Lowe et al. One would have been motivated to do so since they are both in the same field of endeavor in treating clay materials for iron-ore pelletizing where Lowe et al. further teaches producing a material having improved rheological properties.  
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629)  in view of Steeghs et al. (US 2002/0035188) as applied to claim 3 above in view of Hull (WO 2016/049465).
The teachings of Dilsky et al. modified by Steeghs as applied to claim 3 are as stated above. 
Dilsky et al. fails to state the smectite clay is bentonite as required by claim 18.
However, it is known to use smectite such as bentonite in the process of forming iron ore pellets as taught by Hull (see 0008, 0021, 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bentonite as the type of smectite clay in the process of Dilsky et al. since Hull shows the specific smectite such as bentonite clay used in the process of pelletizing iron ore. One would have been motivated to do so since it has been established there mere subt
As to claim 19, the dispersant is provided in an amount that is less than 5 wt% of the total weight (see Examples and Table). 
As to claim 20, Dilsky discloses a reduction of smectite in the pellets from 6 kg/ton to 1 kg/ton which would result in a total silica and alumina to be within the claimed range since applicant states a reduction from 6 kg/ton to 2.2 produces the reduction of silica and alumina (see Example 4 of the disclosure). 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilsky et al. (WO2013010629) in view of  Steeghs et al. (US 2002/0035188)  and Hull (WO 2016/049465) as applied to claim 20, further in view of Elazier-Davis et al. (US 5452684).
The teachings of Dilsky et al., Steeghs et al. and Huff as applied to claim 20 are as stated above. 
Dilsky et al. fail to teach the claimed moisture range as required by claim 21. 
Dilsky et al. does state the ore should have sufficient moisture to make it sticky enough to pelletize but not too moist to where it becomes muddy. Dilsky et al. further states the moisture content can be adjusted by adding water. The moisture content is therefore a result effective variable.
Elazier-Davis et al. discloses a method of agglomerating smectite clay. Elazier-Davis et al. states the moisture content is in the range of 20-45 % water (see col. 8,lines 22-24) 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed moisture content through routine experimentation in order to optimize the stickiness of the ore for successful palletization especially since it is known in the art that the moisture content of smectite clay is in the range of 20-45% and there is no evidence in criticality in using the claimed range.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art fail to disclose the combination of sodium hexametaphosphate, sodium tripolyphosphate, trisodium phosphate and sodium pyrophosphate as the dispersant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715